—Order, Court of Claims (Louis Benza, J.), entered on or about November 15, 1996, which, insofar as appealed from as limited by claimant’s brief, granted defendant’s motion for summary judgment dismissing claimant’s cause of action for breach of contract as barred by collateral estoppel, and denied claimant’s cross motion for disclosure, unanimously affirmed, without costs.
There is no merit to claimant’s argument that Supreme Court lacked jurisdiction over his earlier action that also sought damages for breach of contract, since the demand for damages in that action was dependent upon and incidental to the resolution of an underlying claim for declaratory relief (see, Shields v Katz, 143 AD2d 743, 745). Once Supreme Court’s jurisdiction is accepted, and as the contract on which claimant sued on therein is the same as that sued on herein, the preclusive effect of Supreme Court’s judgment is clear. Concur — Sullivan, J. P., Rosenberger, Rubin, Tom and Andrias, JJ.